Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:   in lines 1-2 of each, the phrase “further comprising a second substrate includes” should either be rewritten as - - further comprising a second substrate including- - or as - - further comprising a second substrate which includes- -; in line 2 of each, “fist” should be rewritten as - - first- - .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
In line 3, the claim recites “a center portion”; since the substrate is a three-dimensional object, a center portion is a relative term that is indefinite without being associated with a defined structure or direction. It is unclear if the claim is meaning a center in all directions length-width-and-thickness, or if it is intended as the center in the longitudinal direction of the substrate, etc.
In lines 4-7, the claim recites “a first end portion of said substrate” and “a second end portion”; since a direction is not related to the concept of “end portion”, it is unclear if the claim is meaning the longitudinal end, the widthwise end, etc.
In line 5 and 6-7, the claim recites “as seen in said element”; this phrase appears to be an attempt to define a directionality, but is distinctly unclear what is meant by it.
In lines 10-11, the first edge and second edge of the terminal portion are defined as “with respect to a direction perpendicular to a first direction”; it is unclear if the edges are parallel to the perpendicular direction or arranged distant from one another spaced in the perpendicular direction.
In lines 13-14, the third edge and fourth edge of a terminal portion are defined as “with respect to a direction perpendicular to a second direction”; it is unclear if the edges are parallel to the perpendicular direction or arranged distant from one another spaced in the perpendicular direction.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 2-4 of each, the pluralities of first and second terminal portions are defined as “with respect to a direction perpendicular to” the first direction and the second direction, respectively; it is unclear if the plurality of terminal portions are parallel to the perpendicular direction or arranged distant from one another spaced in the perpendicular direction.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite for the following reasons:
In line 3, the phrase “are end portions of the rectangular in a short direction” has two main issues – it is unclear what ‘the rectangular’ is, this phrase should likely be rewritten as ‘the rectangle’ or ‘the rectangular shape’; secondly, it is unclear whether ‘end portions… in a short direction’ is intending to define the end portions as the short side edges of the rectangle or as the long side edges of the rectangle.
In lines 4-5, a first hypothetical line is defined as “passing through a center of said first substrate with respect to the short direction” and it is distinctly unclear what meaning ‘with respect to the short direction’ means – it could be parallel with respect to the short direction or perpendicular to the short direction.
In lines 6-7, the claim discloses that the first and second terminal portion “is linear symmetry” with respect to the first hypothetical line.  It is unclear what is meant by this phrase.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite for the following reasons:
In lines 9-12, the claim discloses “a first substrate on which a sensor element… is mounted” and “an element mounted on a center portion of said first substrate”.  It is unclear if the claim is intending two elements on the substrate or if the second recitation of “an element” was intended to mean the sensor element already introduced.
In line 12, the claim recites “a center portion”; since the substrate is a three-dimensional object, a center portion is a relative term that is indefinite without being associated with a defined structure or direction. It is unclear if the claim is meaning a center in all directions length-width-and-thickness, or if it is intended as the center in the longitudinal direction of the substrate, etc.
In lines 13-16, the claim recites “a first end portion of said substrate” and “a second end portion”; since a direction is not related to the concept of “end portion”, it is unclear if the claim is meaning the longitudinal end, the widthwise end, etc.
In lines 14 and 16-17, the claim recites “as seen in said element”; this phrase appears to be an attempt to define a directionality, but is distinctly unclear what is meant by it.
In lines 18-19, the first edge and second edge of the terminal portion are defined as “with respect to a direction perpendicular to a first direction”; it is unclear if the edges are parallel to the perpendicular direction or arranged distant from one another spaced in the perpendicular direction.
In lines 22-23, the third edge and fourth edge of a terminal portion are defined as “with respect to a direction perpendicular to a second direction”; it is unclear if the edges are parallel to the perpendicular direction or arranged distant from one another spaced in the perpendicular direction.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite for the following reasons:
In line 3, the phrase “are end portions of the rectangular in a short direction” has two main issues – it is unclear what ‘the rectangular’ is, this phrase should likely be rewritten as ‘the rectangle’ or ‘the rectangular shape’; secondly, it is unclear whether ‘end portions… in a short direction’ is intending to define the end portions as the short side edges of the rectangle or as the long side edges of the rectangle.
In lines 4-5, a first hypothetical line is defined as “passing through a center of said first substrate with respect to the short direction” and it is distinctly unclear what meaning ‘with respect to the short direction’ means – it could be parallel with respect to the short direction or perpendicular to the short direction.
In lines 6-7, the claim discloses that the first and second terminal portion “is linear symmetry” with respect to the first hypothetical line.  It is unclear what is meant by this phrase.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how claim 13 can claim an electronic component when claim 8, from which claim 13 depends, is an image forming apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP Pub.2018-014437) in view of Sota (US 6,403,895).
Regarding claim 1, Tanaka (JP Pub.2018-014437) teaches an electronic component (fig.3, #5) comprising: a first substrate (fig.3, #5); an element mounted on a center portion of said first substrate (p.2, para.2; fig.4, portion projecting into #2); a first terminal portion provided on said first substrate at an edge of a first end portion of said substrate as seen in said element (fig.3&4, left-hand #6); and a second terminal portion provided on said first substrate at an edge of a second end portion opposite to said first end portion of said substrate as seen in said element (fig.3&4, right-hand #6), wherein said first terminal portion includes a first edge and a second edge with respect to a direction perpendicular to a first direction from said element toward said first end portion (fig.3&4, can be either of vertical direction of, or the left-right directions of, left-hand #6), and wherein said second terminal portion includes a third edge and a fourth edge with respect to a direction perpendicular to a second direction from said element toward said second end portion (fig.3&4, can be either of vertical direction of, or the left-right directions of, left-hand #6).
Regarding claims 4 and 5, Tanaka (JP Pub.2018-014437) teaches an electronic component wherein electric component includes a plurality of said first terminal portions with respect to the direction perpendicular to the first direction and a plurality of said second terminal portions with respect to the direction perpendicular to the second direction (see fig.3, three of #6 on each edge).
Regarding claim 6, Tanaka (JP Pub.2018-014437) teaches an electronic component further comprising a second substrate (fig.3-4, #1) includes a fist land soldered to said second terminal portion of said first substrate (fig.3-4, ‘left-hand’ #3 soldered, p.2, para.3) and a second land soldered to said first terminal portion of said first substrate (fig.3-4, ‘right-hand’ #3 soldered, p.2, para.3), wherein said second substrate is provided with an opening at a position opposing to said element (fig.4(A), #2).
Regarding claim 7, Tanaka (JP Pub.2018-014437) teaches an electronic component wherein said first substrate has a rectangular shape (fig.3&8, #5 rectangular) and said first end portion and said second end portion are end portions of the rectangular in a short direction (fig.3&8, #6 are provided on short side), and wherein when a first hypothetical line is a line passing through a center of said first substrate with respect to the short direction of said first substrate, a shape of said first terminal portion and said second terminal portion is linear symmetry with respect to the first hypothetical line (fig.3, #6 are symmetrical).
Regarding claim 8, Tanaka (JP Pub.2018-014437) teaches an image forming apparatus (fig.7) comprising: a photosensitive member (fig.7, #40); an exposure portion configured to form an electrostatic latent image by scanning said photosensitive member with laser light (fig.7, #20); a developing portion configured to form a toner image by developing the electrostatic latent image formed by said exposure portion with toner (fi.7, #60); a transferring portion configured to transfer the toner image on said photosensitive member to a recording material (fig.7, #70); and a first substrate (fig.3, #5) on which a sensor element including a light receiving portion for receiving the laser light is mounted (p.2, para.2), wherein said first substrate includes an element mounted on a center portion of said first substrate (fig.4, portion projecting into #2), a first terminal portion provided on said first substrate at an edge of a first end portion of said substrate as seen in said element (fig.3&4, left-hand #6), and a second terminal portion provided on said first substrate at an edge of a second end portion opposite to said first end portion of said substrate as seen in said element (fig.3&4, right-hand #6), wherein said first terminal portion includes a first edge and a second edge with respect to a direction perpendicular to a first direction from said element toward said first end portion (fig.3&4, can be either of vertical direction of, or the left-right directions of, left-hand #6), and wherein said second terminal portion includes a third edge and a fourth edge with respect to a direction perpendicular to a second direction from said element toward said second end portion (fig.3&4, can be either of vertical direction of, or the left-right directions of, left-hand #6).
Regarding claim 11, Tanaka (JP Pub.2018-014437) teaches an image forming apparatus further comprising a second substrate (fig.3-4, #1) includes a fist land soldered to said second terminal portion of said first substrate and a second land soldered to said first terminal portion of said first substrate (fig.3-4, ‘left-hand’ #3 soldered, p.2, para.3) and a second land soldered to said first terminal portion of said first substrate (fig.3-4, ‘right-hand’ #3 soldered, p.2, para.3), wherein said second substrate is provided with an opening at a position opposing to said element an image forming apparatus (fig.4(A), #2).
Regarding claims 12 and 13, Tanaka (JP Pub.2018-014437) teaches an image forming apparatus wherein said first substrate has a rectangular shape (fig.3&8, #5 rectangular) and said first end portion and said second end portion are end portions of the rectangular in a short direction (fig.3&8, #6 are provided on short side), and wherein when a first hypothetical line is a line passing through a center of said first substrate with respect to the short direction of said first substrate, a shape of said first terminal portion and said second terminal portion is linear symmetry with respect to the first hypothetical line (fig.3, #6 are symmetrical).
Regarding claim 14, Tanaka (JP Pub.2018-014437) teaches an image forming apparatus further comprising a control portion (fig.8, #21) configured to control a light emitting timing of the laser light scanned by said exposure portion, wherein said control portion controls the light emitting timing of the laser light based on a timing when the laser light is received by said light receiving portion of said first substrate (p.4, last paragraph- p.5 first paragraph).
However, Tanaka (JP Pub.2018-014437) fails to teach a length of the first edge being different from a length of the second edge and fails to teach a length of the third edge being different from a length of the fourth edge.
Regarding claims 1 & 8, Sota (US 6,403,895) teaches an electronic component (fig.5) comprising: a first substrate (fig.5, #2); an element mounted on a center portion of said first substrate (fig.5, #4a, centered); a terminal portion provided on said first substrate at a first end portion of said substrate as seen in said element (fig.5, series of #5); wherein said first terminal portion (fig.7(b), #5) includes a first edge and a second edge with respect to a direction perpendicular to a first direction from said element toward said first end portion (fig.7(b), ‘top edges’ and ‘bottom edges’, respectively, of #5), a length of the first edge being different from a length of the second edge (see fig.7(b)).
Regarding claims 2 and 9, Sota (US 6,403,895) teaches an electronic component wherein said first edge is closer to said center portion than said second edge with respect to the first direction (fig.7(b), with the center portion being ‘up’ , the top edge is closer than the bottom edge), wherein the length of said first edge is longer than that of said second edge (fig.7(b), this condition is met for every other of #5).
Regarding claims 3 and 10, Sota (US 6,403,895) teaches an electronic component wherein said first edge is closer to said center portion than said second edge with respect to the first direction (fig.7(b), with the center portion being ‘up’ , the top edge is closer than the bottom edge), wherein the length of said first edge is shorter than that of said second edge (fig.7(b), this condition is met for every other of #5).
Regarding claims 7, 12 and 13, Sota (US 6,403,895) teaches an electronic component wherein when a first hypothetical line is a line passing through a center of said first substrate with respect to the short direction of said first substrate, a shape of said first terminal portion has linear symmetry with respect to the first hypothetical line (fig.7(b), each of #5 has a linear symmetry with a line through the center of itself and if any set of three was chosen, as would be with implementing it in Tanaka, the collection would be symmetrical).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the rectangular edge terminals of Tanaka (JP Pub.2018-014437) by using the unevenly shaped terminals as in Sota (US 6,403,895) because the two are shown to be functional equivalents (see col.14, ln.44-62) and have substantially the same function in substantially the same way to reach substantially the same result.
Upon combination, all of the claim limitations of claims 2, 3, 9 and 10 would be realized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sim et al. (US Pub.2021/0359175) teach a light receiving member on a first face of a substrate with terminals on both end portions wherein the terminals are in contact with a second substrate which has an opening for exposure of the light receiving member.
 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LKR/
10/21/2022
/Arlene Heredia/           Primary Examiner, Art Unit 2852